Citation Nr: 1645191	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September to December 1970, with additional duty with the Army Reserves.  He also participated in ROTC during college, including participation in ROTC "summer camp" from July to August 1969.

The Board notes that although the Veteran participated in ROTC for approximately four years and was then in the Army Reserves for another four years, he only served on active duty for training (ACDUTRA) for approximately six weeks (from July to August 1969) and then on active duty for three months (from September to December 1970).  For the purpose of service connection, these approximate five combined months of ACDUTRA and active duty are the critical period.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the claimed right knee disability and denied entitlement to SMC.  

In March 2014, the Board denied entitlement to SMC and remanded the right knee claim for further development.  In April 2015, the Board denied service connection for the claimed right knee disability.  

The Veteran appealed the Board decisions on the right knee claim and entitlement to SMC to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated and remanded the March 2014 Board decision with respect to the denial of entitlement to SMC.  With regard to the claim for service connection for a right knee disability, the parties filed a Joint Motion for Remand (JMR) requesting that the April 2015 Board decision be vacated and remanded.  In a May 2016 Order, the Court granted the parties' motion, vacating and remanding the matter to the Board for compliance with instructions in the JMR.  The issues have now been returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2016 JMR, remand is necessary to obtain a medical opinion addendum on the issue of service connection for a right knee disability and to obtain potentially relevant ROTC records.

In the March 2014 remand directives, the Board instructed the AOJ to afford the Veteran a VA examination of the right knee.  The examiner was to specifically consider the Veteran's service treatment records (STRs), which include documentation of right knee complaints in service, as well as the Veteran's history of knee complaints prior to active duty and his history of motor vehicle accidents since active duty.  The Veteran had an examination of his right knee in May 2014; however, the examiner did not discuss the Veteran's STRs, history of knee complaints prior to active duty, or history of motor vehicle accidents since active duty.  Remand is therefore required to obtain a new medical opinion on the issue of whether any right knee disability is related to active service.

In addition, effort has been made to obtain records from the Veteran's time in ROTC, but a July 2007 letter from the National Personnel Records Center (NPRC) explained that ROTC study records are retained by a ROTC unit for only five years after a student leaves the university.  The NPRC letter specifically suggested that the "requester should contact the Dean of the University Student Attended," but it does not appear that a follow-up request has been made to the Dean, nor is there documentation of why any such follow-up efforts were not made.  As such, these potentially relevant records should be obtained.

Finally, with regard to the issues of entitlement to SMC, any decision on the service connection claim for a right knee disability being remanded herein may affect the claim for SMC, as noted by the Court in the November 2015 Order.  Consideration of entitlement to SMC must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's ROTC/cadet records, including all medical records, from Virginia State University.  To that end, provide the Veteran with a Form 21-4142 for completion.

2.  Return the Veteran's claims file to the examiner who conducted the May 2014 VA right knee examination (or, if he or she is no longer available, a suitable replacement).  

The examiner should determine whether the Veteran has a current right knee disability, and if so, should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a disability is the result of the Veteran's time on ACDUTRA (July to August 1969) or active duty (September to December 1970).

By "result of," the Board means that a chronic right knee disability would have (a) begun during one of those two periods of service; (b) pre-existed the two periods of service but was permanently aggravated during one of the periods of service; or (c) begun after one of the periods of service but been nevertheless caused by activities during the two periods of service.

The examiner should specifically review and comment on the Veteran's STRs, including records dated in July 1969 (pulled ligaments in the right knee), August 1969 (complaint of chronic knee pains), September 1969 (complaint of bilateral knee pain since summer camp), November 1969 (knee ligaments intact and no tenderness found), March 1970 (report of having experienced knee problems), July 1970 (bilateral knee pain of unknown origin with no treatment recommended), September 1970 (knees found to be normal), October 1970 (Veteran denial of knee problems and no abnormalities noted upon examination), and December 1970 (notation of swelling in both knees a month earlier without any sequelae and the lower extremities were found to be normal on physical examination).

The examiner should also review and comment on the Veteran's history of motor vehicle accidents since active duty.  

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



